Wade, C. J.
Not only was there proof of a plenary confession by the accused, apparently made without improper inducement, but the corpus delicti was shown by independent testimony, and there were circumstances in proof which definitely connected the accused with the perpetration of the crime. Proof of the corpus delicti may itself be sufficient corroboration of a confession. Wimberly v. State, 105 Ga. 188 (31 S. E. 162) ; Westbrook v. State, 91 Ga. 11 (16 S. E. 100) ; Davis v. State, 105 Ga. 808, 813 (32 S. E. 158) ; Sutton v. State, 17 Ga. App. 713, 714 (88 S. E. 122, 587), and cases there cited. The amount of corroboration necessary is not fixed, but is for the jury. Griner v. State, 121 Ga. 614 (49 S. E. 700) ; Holsenbake v. State, 45 Ga. 43; Cook v. State, 9 Ga. App. 208 (70 S. E. 1019).

Judgment affirmed.


George and Luke, JJ., concur.